                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


BRANDON C. MCDUFFIE,

              Plaintiff,

      v.                                             Case No. 20-CV-1192

BRIAN FIELDHOUSE,
REBECCA VANBEEK,
WILLIAM D. SWEIKATOWSKI,
OFFICER SEEKINS,
JOHN KIND,
JAMES ELSINGER,
J. LUTSEY, and
DR. LAVOIE,

              Defendants.


                               SCREENING ORDER


      Plaintiff Brandon C. McDuffie, an inmate confined at the Waupun Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his rights under federal law. This order resolves McDuffie’s

motion for leave to proceed without prepaying the filing fee and screens his complaint.

      The court has jurisdiction to resolve McDuffie’s motion to proceed without

prepaying the filing fee and to screen the complaint in light of McDuffie’s consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.



           Case 2:20-cv-01192-NJ Filed 10/05/20 Page 1 of 17 Document 8
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

         The Prison Litigation Reform Act (PLRA) applies to this case because McDuffie

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

         On August 18, 2020, I ordered McDuffie to pay an initial partial filing fee of

$93.89. (ECF No. 7.) McDuffie paid that fee on August 31, 2020. I will grant

McDuffie’s motion for leave to proceed without prepaying the filing fee. He must pay

the remainder of the filing fee over time in the manner explained at the end of this

order.

   2. Screening the Complaint

         2.1 Federal Screening Standard

         Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

                                            2



           Case 2:20-cv-01192-NJ Filed 10/05/20 Page 2 of 17 Document 8
       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

       2.2 McDuffie’s Allegations

       At all relevant times, McDuffie was incarcerated at the Green Bay Correctional

Institution (Green Bay). He is suing Correctional Officers Brian Fieldhouse, Rebecca

                                             3



          Case 2:20-cv-01192-NJ Filed 10/05/20 Page 3 of 17 Document 8
VanBeek, and Seekins; Captains William Sweikatowski and James Elsinger;

Security Director John Kind; Health Services Manager J. Lutsey; and Dr. LaVoie.

McDuffie separates his allegations under six headings, as follows.

       Harassment

      On October 6, 2018, Officer Fieldhouse questioned McDuffie about

photographs of Fieldhouse’s sister that were in McDuffie’s cell. McDuffie told

Fieldhouse that Fieldhouse’s sister was his girlfriend. Fieldhouse responded, “not for

long.” (Docket #1 at 4.) About two weeks after that exchange, Officer Fieldhouse

began a “campaign of harassment” against McDuffie. Fieldhouse began to issue

McDuffie conduct reports “for no valid reason.” (Id.) Fieldhouse had to destroy two of

the conduct reports because McDuffie was permitted to do what Fieldhouse had

charged in the conduct report, that is, go to the dining hall and get medication.

      On October 22, 2018, prison staff ordered McDuffie to pack his property to

move from the North Cell Hall to the South Cell Hall. Two days later, Fieldhouse

issued McDuffie a conduct report that Captain Elsinger had approved. The conduct

report, which charged McDuffie with soliciting a staff member, said that McDuffie

was no longer dating Fieldhouse’s sister and that he requested that Fieldhouse reach

out to her for him. McDuffie accepted an offer of twenty days cell confinement to

resolve the conduct report, under duress and out of fear that he would not be able to

continue to communicate with Rebecca if he did not accept the offer.

      The same day that Fieldhouse issued the conduct report, McDuffie filed a

“SPN/Keep Separate” on Officer Fieldhouse to protect himself from further

                                          4



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 4 of 17 Document 8
harassment. The next day, Officer Fieldhouse tried to work in the South Cell Hall,

which is where McDuffie had been moved to get away from Fieldhouse.

      Defendants Kind and Swiekatwoski, even after being made aware of

McDuffie’s SPN request and relationship with Rebecca, allowed Officer Fieldhouse to

work third shift in the South Cell Hall in November 2018 and January 2019. During

that time, the letters McDuffie sent to Rebecca did not reach her. And on more than

three occasions when Officers Fieldhouse, Seekins, and VanBeek worked, McDuffie

received a card or letter from Rebecca that referenced enclosed pictures, but no

pictures were enclosed.

       Retaliation and Deliberate Indifference to Safety

      Defendants Kind and Sweikatowski ignored McDuffie’s SPN request in

retaliation for a lawsuit McDuffie filed against Sweikatowski in July 2017. (Docket

#1 at 7.) From October 2018 through February 2019, they did not contact McDuffie

regarding his SPN request or harassment claims.

      In December 2018, security staff in the prison rotunda area began to harass

McDuffie. Due to a left knee injury, McDuffie requires the assistance of a knee brace

to walk. Without the brace, it is very painful to walk. In 2017 and 2018, McDuffie

wore a small brace under his pants and staff would pat search him when he went

through the metal detector to move around the prison. Staff began to harass McDuffie

about the brace and not being able to walk through the metal detector. McDuffie told

staff that the Department of Health Services had approved him to have a special

brace that can be worn outside of his pants.

                                          5



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 5 of 17 Document 8
      At some point, officers began to strip search McDuffie instead of pat search

him. An officer told McDuffie that Captain Elsinger had an issue with him wearing

the knee brace around and simply getting pat searched. Elsinger ordered staff to strip

search McDuffie if he did not make it through the metal detector. McDuffie asked

Elsinger about this and he responded, “HSU say that you’re able to remove the brace

and walk thru the metal detector.” (Docket #1 at 9.) It got to the point that McDuffie

was being strip searched at least eight times a day and had only about five minutes

to eat his meals once he got to the meal hall after being strip searched. In mid to late

December 2018, McDuffie was placed on “feed cell” so he did not have to go out and

eat. He also refused recreation, and he began to use the sink water in his cell to

shower to avoid being strip searched.

       Delay in Medical Treatment

      On December 4, 2018, McDuffie filed an inmate complaint alleging that he was

being denied medical treatment due to the lengthy wait on receiving his new brace

and being forced to use the smaller brace that was worsening his knee condition. This

complaint was affirmed. Defendant Lutsey admitted that McDuffie’s new brace was

at the prison that, “per security,” it was not being given to him yet.

       Retaliation for Free Speech

      On January 24, 2019, Captain Elsinger ordered that McDuffie be removed from

the feed cell list. This gave McDuffie the choice to go hungry or go out and be harassed

by Elsinger in the rotunda. That morning, McDuffie went to the rotunda and he was

ordered to go through the metal detector, which he did after removing his shoe and

                                           6



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 6 of 17 Document 8
knee brace. Captain Elsinger watched McDuffie walk through and then Officer

Josephs ordered McDuffie to hand him his shoe. McDuffie objected but then gave

Josephs the shoe. As McDuffie put his shoe back on, he said to Officer Josephs, “I

don’t know why y’all keep bothering me like this every day.” (Docket #1 at 11.)

Captain Elsinger walked over and he and McDuffie had an exchange during which

McDuffie said he would sue Elsinger for harassment. Elsinger ordered McDuffie to

go back to his cell.

       About two hours after McDuffie returned to his cell, Captain Elsinger arrived

there with three officers and told him that he would be placed on TLU and to turn

over his knee brace. McDuffie says he told Elsinger, “This is you retaliating against

me for saying I’d be filing a lawsuit for your harassment and y’all getting me back for

my relationship with Fieldhouse sister.” (Docket #1 at 12.) McDuffie was taken to the

Restrictive Housing Unit. He was placed on observation for a few days during which

time he was not allowed to have his knee brace. On January 28, 2019, McDuffie was

taken off observation and placed on TLU pending a conduct report.

       Deliberate Indifference to Serious Medical Need

       McDuffie wrote to the “HSU” and informed them that he was off observation

and needed his knee brace back because it was extremely painful to walk without it.

McDuffie was informed that on January 24, 2019, Dr. LaVoie had discontinued his

brace. McDuffie says he filed a request with the Special Needs Committee regarding

his knee brace but that Captain Swiekatowski and J. Lutsey denied his request to

have the brace returned, despite a 2017 order that the knee brace be worn

                                          7



          Case 2:20-cv-01192-NJ Filed 10/05/20 Page 7 of 17 Document 8
permanently. When McDuffie did not have his knee brace, he constantly suffered

physical and mental injury as his condition grew worse.

      Conspiracy, Search and Seizure, Intentional Infliction of
      Emotional Distress, and Denial of Free Speech and Association

      On January 25, 2019, when McDuffie was in the Restrictive Housing Unit,

Officers Fieldhouse and VanBeek stole from his property every photograph, letter,

and card that Rebecca had sent him as well as his personal address book. Defendant

Officer Seekins told McDuffie that Fieldhouse and VanBeek had seized his personal

property. McDuffie filed an inmate complaint and Security Director Kind initially

told the investigator that Officer Fieldhouse did not have anything to do with the

confiscation of the photos. On appeal of the inmate complaint, the DOC Secretary

affirmed McDuffie’s complaint and agreed that he should be reimbursed for his

missing property.

      McDuffie was granted an SPN and he was transferred to Waupun Correctional

Institution. Once there, it was determined that his knee brace was medically

necessary, and it was immediately returned to him. His pain is so bad now that he

gets shots in his knee for the pain every six months. He was sent to a hospital for an

MRI which revealed that he developed an abnormal lump on his kneecap area.

      2.3 Analysis

      Harassment

      McDuffie does not state a claim against Fieldhouse for issuing him false

conduct reports after Fieldhouse learned that his sister was McDuffie’s girlfriend.


                                          8



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 8 of 17 Document 8
False conduct reports do not create a due process claim because the inmate can

litigate the truthfulness of the report through a hearing process. Lagerstrom v.

Kingston, 463 F.3d 621, 624-25 (7th Cir. 2006). Moreover, the only conduct report in

which McDuffie alleges that he was charged, he served twenty days cell confinement,

which does not raise due process concerns. See Sandin v. Conner, 515 U.S. 472, 486

(1995).

      McDuffie does not state a claim against Fieldhouse, Seekins, and VanBeek for

confiscating his mail and pictures. Due process claims for deprivation of a prisoner’s

property fail where the plaintiff has adequate post-deprivation remedies. See, e.g.,

Munson v. Gaetz, 673 F.3d 630, 638 (7th Cir. 2012) (“Munson’s complaint also makes

it clear that he received all the process he was due in the form of a written notice

explaining why he couldn’t possess the books and a meaningful chance to be heard by

a series of prison officials.”); Tyler v. Wick, No. 14-CV-68-jdp, 2016 WL 5496631, at

*6 (W.D. Wis. Sept. 29, 2016) (civil detainee had adequate postdeprivation remedies

to challenge loss of property and money); see also Wis. Stat. §§ 893.35 (action to

recover personal property after wrongful taking, conversion, or wrongful detention),

and 893.51 (action for damages resulting from wrongful taking, conversion, or

wrongful detention of personal property); cf. Hamlin v. Vaudenberg, 95 F.3d 580, 585

(7th Cir. 1996) (inmate complaint review system, certiorari review under Wisconsin

law, and Wisconsin tort remedies against prison officials are adequate remedies for

deprivation of good-time credits). McDuffie does not allege that these remedies are



                                          9



          Case 2:20-cv-01192-NJ Filed 10/05/20 Page 9 of 17 Document 8
unavailable to him. Thus, he may not proceed on a claim based on the confiscation of

his property.

      Regarding the allegations against Officer Fieldhouse based on the alleged

campaign of harassment itself, harassment by a prison guard generally is not enough

by itself to implicate a constitutional right. See DeWalt v. Carter, 224 F.3d 607, 612

(7th Cir. 2000). Only in certain circumstances could sustained harassment be

pervasive or severe enough that it could support an Eighth Amendment claim. One

type of allegation that could support a claim would be that the harassment caused

“significant psychological harm” to the inmate. See Beal v. Foster, 803 F.3d 356, 359

(7th Cir. 2015). In Beal, guards called “an inmate ‘derisive terms’ like ‘punk, fag,

sissy, and queer,’ thereby ‘increasing the likelihood of sexual assaults on him.’”

Hughes v. Farris, 809 F.3d 330, 334 (7th Cir. 2015) (quoting Beal, 803 F.3d at 358).

The court found that this kind of abuse constituted claims for violation of the

plaintiffs’ due process rights under the Fourteenth Amendment and equal protection

claims under the Fourteenth Amendment Equal Protection Clause. Id. In addition,

“it would be cruel and unusual for a correctional officer to tell an inmate with a severe

headache that the doctor had told the officer the inmate actually had terminal brain

cancer.” Lisle v. Welborn, 922 F.3d 705, 718 (7th Cir. 2019) (citing Beal, 803 F.3d at

357). Likewise, it would be cruel and unusual for a guard to tell an inmate falsely

that his family had been killed in a car crash. Id. (citing Beal, 803 F.3d at 357). In

addition, it can be cruel and unusual in extreme cases “where medical staff use an

inmate’s known psychological vulnerability to cause psychological anguish” such as

                                           10



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 10 of 17 Document 8
where a nurse allegedly taunted and encouraged an inmate know to be suicidal and

in the midst of a mental health crisis to take his own life. Id. at 718-19.

      Fieldhouse’s allegations do not come close to the kind of harassment described

in Beal and Lisle. After Fieldhouse learned that McDuffie was dating his sister, he

allegedly told McDuffie that he would not be dating her much longer, issued

Fieldhouse false conduct reports, confiscated pictures that his sister mailed to

McDuffie, and worked in the cell hall to which McDuffie was reassigned. These

allegations, without more, do not amount to “harassment” that violates the United

States Constitution.

       Retaliation and Deliberate Indifference to Safety

      To proceed on a retaliation claim, a plaintiff must allege that “(1) he engaged

in activity protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment

activity was at least a motivating factor in the [d]efendants’ decision to take the

retaliatory action.” Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (internal

quotations omitted).

      McDuffie alleges that Kind and Sweikatowski ignored his SPN request and

failed to contact him from October 2018 to February 2019 regarding his SPN or

harassment claims in retaliation for a lawsuit McDuffie had previously filed against

Sweikatowski. These allegations do not satisfy the second element of a retaliation

claim. The court applies an objective test: “whether the alleged conduct by the

defendants would likely deter a person of ordinary firmness from continuing to

                                           11



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 11 of 17 Document 8
engage in protected activity.” Douglas v. Reeves, 964 F.3d 643, 636 (7th Cir. 2020)

(quoting Surita v. Hyde, 665 F.3d 860, 878 (7th Cir. 2011)). McDuffie’s allegation that

Kind and Sweikatowski ignored his SPN request overlooks the fact that McDuffie

was transferred from the North Cell Hall to the South Cell Hall on October 22, 2018,

allegedly to get away from Fieldhouse. And while Fieldhouse worked on third shift in

the South Cell Hall in November 2018 and January 2019, there is no indication that

Kind or Sweikatowski had any involvement in his periodic work in the South Cell

Hall. McDuffie says that his SPN was eventually granted and he was transferred to

Waupun Correctional Institution, where he resides now. The fact that Kind and

Sweikatowski did not contact him about his SPN request prior to granting it

(assuming it was them who did grant it) is not objectively serious. See Douglas, 964

F.3d at 647.

      McDuffie also alleges that Elsinger harassed him by enforcing a requirement

that he go through a metal detector and be strip searched while moving around the

prison due to his knee brace. Not all prison staff required that McDuffie do this, and

it was very inconvenient because it ended up allowing him only about five minutes

eat once he got to the dining hall. These allegations do not state a plausible

harassment claim under the Eighth Amendment.

      Delay in Medical Treatment

      “The Eighth Amendment’s proscription against ‘unnecessary and wanton

infliction of pain’ is violated when prison officials demonstrate ‘deliberate indifference

to serious medical needs’ of prisoners—whether the indifference ‘is manifested by

                                           12



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 12 of 17 Document 8
prison doctors in response to prison needs or by prison guards in intentionally

denying or delaying access to medical care.’” Lewis v. McLean, 864 F.3d 556, 562 (7th

Cir. 2017) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

      McDuffie does not state a claim against Lutsey for delaying his new, larger

brace. While he may be able to state a claim, his allegations are simply too sparse to

support a plausible claim that Lutsey acted with deliberate indifference to a serious

medical need. See Iqbal, 556 at 678.

      Retaliation for Free Speech

      McDuffie alleges that Elsinger placed him in TLU and took away his knee

brace in retaliation for McDuffie telling him that he was going to file a lawsuit against

Elsinger.   McDuffie states a retaliation claim against Elsinger based on these

allegations. However, McDuffie does not state a claim that Elsinger retaliated against

him for his relationship with Fieldhouse’s sister.

      Deliberate Indifference to a Serious Medical Need

      McDuffie alleges that on January 24, 2019, he was informed that Dr. LaVoie

had discontinued his brace. He also alleges that, after he filed a request with the

Special Needs Committee regarding his knee brace, Captain Sweikatowski and J.

Lutsey denied his request to have the brace returned, despite a 2017 order that the

knee brace be worn permanently. McDuffie says that without his knee brace, he

constantly suffered physical and mental injury as his condition grew worse.

      McDuffie simply alleges that Dr. LaVoie discontinued his brace, and that

Captain Sweikatowski and Lutsey denied his request to return it. These allegations

                                           13



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 13 of 17 Document 8
could support an Eighth Amendment claim that these defendants acted with

deliberate indifference to his serious medical needs. McDuffie should provide any

additional information he has about these allegations if he decides to file an amended

complaint.

      Conspiracy, Search and Seizure, Intentional Infliction of
      Emotional Distress, Denial of Free Speech

      McDuffie alleges that Fieldhouse and VanBeek stole his property when they

inventoried his cell property and that Seekins told him that did it. However, as

explained above, McDuffie does not state a claim against Fieldhouse and VanBeek

based on the deprivation of his property because he has adequate postdeprivation

remedies. Thus, McDuffie may not proceed on a claim based on these allegations.

      In summary, McDuffie states a retaliation claim against Elsinger for placing

him in TLU and taking away his knee brace for saying that he was going to file a

harassment lawsuit against him. McDuffie may state Eighth Amendment medical

care claims against Dr. LaVoie for discontinuing his brace, and against Sweikatowksi,

and Lutsey for denying his requests to return the brace. I will dismiss these

defendants, but McDuffie may raise these allegations in an amended complaint, if he

chooses to file one. All other defendants and claims will be dismissed.

      THEREFORE, IT IS ORDERED that McDuffie’s motion for leave to proceed

without prepaying the filing fee (Docket #2) is GRANTED.

      IT IS FURTHER ORDERED that defendants Fieldhouse, VanBeek,

Sweikatowksi, Seekins, Kind, Lutsey, and LaVoie are DISMISSED.


                                          14



        Case 2:20-cv-01192-NJ Filed 10/05/20 Page 14 of 17 Document 8
      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendant James

Elsinger. It is ORDERED that, under the informal service agreement, defendant

Elsinger shall file a responsive pleading to the complaint within 60 days.

      IT IS FURTHER ORDERED that the agency having custody of McDuffie

shall collect from his institution trust account the $256.11 balance of the filing fee by

collecting monthly payments from McDuffie’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to McDuffie’s trust account

and forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this case. If McDuffie is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where McDuffie is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.




                                           15



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 15 of 17 Document 8
      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E

Filing Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                                  Office of the Clerk
                                  United States District Court
                                  Eastern District of Wisconsin
                                  362 United States Courthouse
                                  517 E. Wisconsin Avenue
                                  Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      McDuffie is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to diligently pursue it. In addition, the

parties must notify the Clerk of Court of any change of address. McDuffie is reminded

that it is his responsibility to promptly notify the court if he is released from custody

or transferred to a different institution. McDuffie’s failure to keep the court advised

of his whereabouts may result in the dismissal of this case without further notice.

      Enclosed is a guide prepared by court staff to address common questions that

arise in cases filed by prisoners. Entitled “Answers to Prisoner Litigants’ Common

Questions,” this guide contains information that McDuffie may find useful in

prosecuting his case.

      Dated at Milwaukee, Wisconsin, this 5th day of October, 2020.


                                           16



         Case 2:20-cv-01192-NJ Filed 10/05/20 Page 16 of 17 Document 8
                                       BY THE COURT:


                                       s/Nancy Joseph
                                       NANCY JOSEPH
                                       United States Magistrate Judge




                             17



Case 2:20-cv-01192-NJ Filed 10/05/20 Page 17 of 17 Document 8
